Section 426, Civil Code Laws, 1902, which was of force when the transaction herein arose, provides that in all cases of tax sales, the sheriff's deed of conveyance shall be held and taken asprima facie evidence of a good title in the holder, and that all proceedings have been regular and all requirements of the law have been duly complied with. We desire to call special attention to the provision, that the sheriff's deed shall *Page 351 
be held and taken, as prima facie evidence of a good title in the holder.
There was testimony tending to show that Moses Rivers, Jr., did not enter upon the land as a trespasser, but by permission of the plaintiff, and that he was in possession when it was sold by the sheriff, and had been for several years prior to such sale. If Moses Rivers, Jr., was in possession of the land, at the time of the sale, then this raised a presumption that he was the owner. "Possession alone is sufficient to raise the presumption, that such possession is rightful, and it is incumbent on those, who allege that it is unlawful, to establish that fact." Langston v. Cothran, 78 S.C. 23,58 S.E. 989; Investment Co. v. Lumber Co., 86 S.C. 358,68 S.E. 637, 30 L.R.A. (N.S.) 243n; Cathcart v.Matthews, 91 S.C. 464, 74 S.E. 985, 31 A. and E. Ann. Cas., 1914a, 36.
A presumption continues throughout the trial, and whether it has been overcome by other testimony, presents a question of fact to be determined by the jury, and not a question of law, to be decided by the Court. Mack v. Ry.,52 S.C. 323, 29 S.E. 905, 40 L.R.A. 679; Ritter v. Ry.,83 S.C. 313, 65 S.E. 175; Griffith v. Ry., 82 S.C. 252,64 S.E. 222; Williford v. Ry., 85 S.C. 301, 67 S.E. 302;McKittrick v. Traction Co., 88 S.C. 91; 70 S.E. 414.
Moses Rivers, Jr., paid taxes on the land in 1906, and this tended to show that he claimed it as his own. Langston
v. Cothran, 78 S.C. 23, 58 S.E. 956.
When the defendant was asked upon cross-examination. "Did Gallishaw (the plaintiff) ask you to give it up?" he answered, "No, sir, he wanted to buy it," which tended to prove the plaintiff recognized that the defendant was the owner of the land.
If his Honor, the presiding Judge, had undertaken to solve these presumptions, and decide the weight to be given to said testimony, he would have invaded the province of the jury.
For these reasons I dissent. *Page 352